   Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 1 of 18




               Exhibit A
(Summons and Complaint in State Court Action)
                  Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 2 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                                               PM
                        CLERK 07/21/2020 03:52 PK                                               INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 07/21/2020




          SUPREME
          SUPREME  COURT
                   COURT OF
                         OF THE
                            THE STATE
                                STATE OF NEW YORK
                                      OF NEW YORK
          COUNTY
          COUNTY  OF NEW YORK
                  OF NEW YORK
                                                                  :
          ZILLOW,
          ZILLOW, INC.,
                  INC.,                                           :     Index
                                                                        Index No.:
                                                                              No.:
                                                                  :
                           Plaintiff
                           Plaintiff;
                           Plaintiff                              :
                                                                  :     SUMMONS
                                                                        SUMMONS
                  -against-
                  -against-                                       :
                                                                  :
          CAPITAL
          CAPITAL ONE
                  ONE BANK,
                      BANK, N.A.,
                            N.A.,                                 :    Date
                                                                       Date Index
                                                                            Index No.
                                                                                  No. Purchased:
                                                                                      Purchased:
                                                                  :
                           Defendant.
                           Defendant.                             :    Plaintiff
                                                                       Plaintiff     designates
                                                                                     designates     New York
                                                                                                    New York County
                                                                                                             County
                                                                  :    as the
                                                                       as  the place
                                                                                 place    of
                                                                                          of trial
                                                                                              trial




          TO THE ABOVE
          TO THE ABOVE NAMED
                       NAMED DEFENDANT:
                             DEFENDANT:


         Capital
         Capital   One
                   One Bank,Bank,  N.A.
                                   N.A.
         1600 Capital
         1600    Capital      One Drive
                             One  Drive
         McLean,
         McLean,       Virginia
                       Virginia   22102
                                  22102


                  YOU ARE HEREBY
                  YOU ARE HEREBY SUMMONED
                                 SUMMONED to
                                          to answer
                                             answer the
                                                    the Complaint
                                                        Complaint in
                                                                  in this
                                                                     this action
                                                                          action and to serve
                                                                                 and to serve


         aa copy
            copy of
                 of your
                    your answer,
                         answer, or, if the
                                 or, if the Complaint
                                            Complaint is
                                                      is not
                                                         not served
                                                             served with
                                                                    with this
                                                                         this Summons,
                                                                              Summons, to serve
                                                                                       to serve a Notice
                                                                                                  Notice of
                                                                                                         of


         Appearance,
         Appearance, on
                     on the
                        the Plaintiffs
                            Plaintiffs attorney
                                       attorney within
                                                within 20
                                                       20 days
                                                          days after
                                                               after the
                                                                     the service
                                                                         service of this
                                                                                 of this Summons,
                                                                                         Summons,


          exclusive
          exclusive of
                    of the
                       the day
                           day of
                               of service
                                  service (or
                                          (or within
                                              within 30 days after
                                                     30 days after the
                                                                   the service
                                                                       service is
                                                                               is complete
                                                                                  complete if
                                                                                           if this
                                                                                              this Summons
                                                                                                   Summons is
                                                                                                           is


          not personally delivered
          not personally delivered to
                                   to you
                                      you within
                                          within the
                                                 the State
                                                     State of
                                                           of New
                                                              New York);
                                                                  York); and
                                                                         and in
                                                                             in case
                                                                                case of
                                                                                     of your
                                                                                        your failure
                                                                                             failure to
                                                                                                     to


         appear
         appear or
                or Answer,
                   Answer, judgment will
                           judgment will be
                                         be taken
                                            taken against
                                                  against you
                                                          you by
                                                              by default
                                                                 default for
                                                                         for the relief demanded
                                                                             the relief demanded in the
                                                                                                 in the


          Complaint.
          Complaint.


                  Plaintiff
                  Plaintiff designates
                            designates New York
                                       New York County
                                                County as
                                                       as the
                                                          the place
                                                              place of
                                                                    of trial.
                                                                       trial. The
                                                                              The basis
                                                                                  basis for
                                                                                        for venue
                                                                                            venue is
                                                                                                  is CPLR
                                                                                                     CPLR


          §§ 501
          §§ 501 and
                 and 507.
                     507.




                                                      1 of 17
                  Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 3 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                                               PM
                        CLERK 07/21/2020 03:52 PK                                     INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                             RECEIVED NYSCEF: 07/21/2020




         Dated:
         Dated:     New
                    New York,
                          York,   New
                                  New York
                                      York
                    July
                    July 21,   2020
                         21, 2020
                                               BROWN RUDNICK
                                               BROWN RUDNICK LLP
                                                             LLP




                                               Is!
                                               /s/ David
                                                   David       IJ.
                                                                J. Molton
                                                                   Molton
                                               David
                                               David      J.
                                                          J. Molton
                                                              Molton
                                               Thomas
                                               Thomas         J.
                                                              J. Regan
                                                                  Regan
                                               D.
                                               D.  Cameron
                                                   Cameron           Moxley
                                                                     Moxley
                                               Seven
                                               Seven      Times
                                                          Times       Square
                                                                      Square
                                               New
                                               New York,
                                                       York,       New
                                                                   New York
                                                                          York     10036
                                                                                   10036
                                               Telephone:
                                               Telephone:           (212)
                                                                    (212)    209-4800
                                                                             209-4800
                                               Facsimile:
                                               Facsimile:          (212)
                                                                   (212)    209-4801
                                                                            209-4801
                                               Email:
                                               Email:       dmolton@brownrudnick.com
                                                             dmolton@brownrudnick.com
                                               Email:
                                               Email:      tregan@brownrudnick.com
                                                           tregan@brownrudnick.com
                                               Email:
                                               Email:        cmoxley@brownrudnick.com
                                                             cmoxley@brownrudnick.com


                                               Counsel
                                               Counsel for
                                                       for Plaintiff
                                                           Plaintiff




                                                22
                                                2

                                             2 of
                                             2 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 4 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                                               PM
                        CLERK 07/21/2020 03:52 PK                                           INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 07/21/2020




          SUPREME
          SUPREME  COURT
                   COURT OF
                         OF THE
                            THE STATE
                                STATE OF NEW YORK
                                      OF NEW YORK
          COUNTY
          COUNTY  OF NEW YORK
                  OF NEW YORK
                                                                :
          ZILLOW,
          ZILLOW, INC.,
                  INC.,                                         :     Index
                                                                      Index No.
                                                                            No.
                                                                :
                        Plaintiff
                        Plaintiff;
                        Plaintiff                               :
                                                                :
                 -against-
                 -against-                                      :     COMPLAINT
                                                                      COMPLAINT
                                                                :
          CAPITAL
          CAPITAL ONE
                  ONE BANK,
                      BANK, N.A.,
                            N.A.,                               :
                                                                :
                        Defendant.
                        Defendant.                              :
                                                                :


                                        ("Zillow," "Sublandlord,"
                 Plaintiff
                 Plaintiff Zillow,
                           Zillow, Inc.
                                   Inc. ("Zillow," "Sublandlord," or "Plaintiff'),
                                                                  or "Plaintiff"), by its
                                                                                   by its attorneys
                                                                                          attorneys Brown
                                                                                                    Brown


                                                                                 One," "Subtenant,"
         Rudnick
         Rudnick LLP,
                 LLP, for its
                      for its complaint
                              complaint against
                                        against Capital
                                                Capital One
                                                        One Bank,
                                                            Bank, N.A.
                                                                  N.A. ("Capital
                                                                       ("Capital One," "Subtenant," or
                                                                                                    or


         "Defendant"),
         "Defendant"), alleges
                       alleges as
                               as follows:
                                  follows:


                                             NATURE
                                             NATURE OF
                                                    OF ACTION
                                                       ACTION


                 1.
                 1.     This
                        This is an action
                             is an action for
                                          for specific
                                              specific performance, breach
                                                       performance, breach of
                                                                           of contract,
                                                                              contract, breach
                                                                                        breach of
                                                                                               of the
                                                                                                  the


          covenant
          covenant of good
                   of good faith
                           faith and
                                 and fair
                                     fair dealing,
                                          dealing, and declaratory
                                                   and declaratory relief
                                                                   relief as a
                                                                          as a result
                                                                               result of Subtenant
                                                                                      of Subtenant Capital
                                                                                                   Capital


         One's
         One's unjustified
               unjustified breach
                           breach and
                                  and repudiation
                                      repudiation of the January
                                                  of the January 6,
                                                                 6, 2020
                                                                    2020 Sublease
                                                                         Sublease from
                                                                                  from Sublandlord
                                                                                       Sublandlord


          Zillow
          Zillow of
                 of certain
                    certain commercial
                            commercial real
                                       real estate
                                            estate space
                                                   space located
                                                         located on
                                                                 on Fifth
                                                                    Fifth Avenue,
                                                                          Avenue, New
                                                                                  New York,
                                                                                      York, New
                                                                                            New York
                                                                                                York


         (the
         (the "Sublease").
              "Sublease").


                 2.
                 2.     Under
                        Under the
                              the Sublease,
                                  Sublease, Capital
                                            Capital One
                                                    One was
                                                        was to receive documentation
                                                            to receive documentation that
                                                                                     that the
                                                                                          the prime
                                                                                              prime


          landlord
          landlord consented
                   consented to
                             to the
                                the Sublease
                                    Sublease and that
                                             and that Capital
                                                      Capital One
                                                              One had
                                                                  had subordination,
                                                                      subordination, recognition,
                                                                                     recognition, and
                                                                                                  and


                                                                                      "NDA"
         attornment
         attornment rights,
                    rights, commonly
                            commonly referred
                                     referred to
                                              to in
                                                 in the
                                                    the commercial
                                                        commercial sublease
                                                                   sublease market
                                                                            market as
                                                                                   as "NDA" rights
                                                                                            rights in
                                                                                                   in


          such
          such form
               form and
                    and substance
                        substance as
                                  as may be reasonably
                                     may be reasonably acceptable
                                                       acceptable to
                                                                  to the prime landlord
                                                                     the prime landlord and
                                                                                        and Capital
                                                                                            Capital One.
                                                                                                    One.


          Contemporaneously
          Contemporaneously with
                            with negotiating
                                 negotiating and
                                             and finalizing
                                                 finalizing the Sublease
                                                            the Sublease itself,
                                                                         itself, Capital
                                                                                 Capital One,
                                                                                         One, the
                                                                                              the prime
                                                                                                  prime


          landlord,
          landlord, and Zillow,
                    and Zillow, through
                                through their
                                        their respective
                                              respective counsel,
                                                         counsel, negotiated
                                                                  negotiated in detail
                                                                             in detail the
                                                                                       the language
                                                                                           language of
                                                                                                    of a
                                                                                                       a


          letter
          letter ultimately
                 ultimately signed
                            signed by
                                   by the
                                      the main
                                          main landlord
                                               landlord and
                                                        and each
                                                            each of them.
                                                                 of them. This
                                                                          This letter
                                                                               letter was
                                                                                      was specifically
                                                                                          specifically




                                                       of 17
                                                     3 of
                       Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 5 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                             INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 07/21/2020




         negotiated
         negotiated between
                    between the parties and
                            the parties and provided
                                            provided Capital
                                                     Capital One
                                                             One with
                                                                 with documentation
                                                                      documentation plainly
                                                                                    plainly reflecting
                                                                                            reflecting


         that the main
         that the main landlord
                       landlord consented
                                consented to
                                          to the
                                             the Sublease
                                                 Sublease and setting
                                                          and setting forth
                                                                      forth Capital
                                                                            Capital One's
                                                                                    One's additional
                                                                                          additional rights
                                                                                                     rights


          in
          in the
             the form
                 form that
                      that Capital
                           Capital One
                                   One agreed
                                       agreed to
                                              to accept.
                                                 accept. Capital
                                                         Capital One
                                                                 One never
                                                                     never raised
                                                                           raised that
                                                                                  that the document
                                                                                       the document it
                                                                                                    it


         jointly drafted
         jointly drafted did
                         did not
                             not sufficiently
                                 sufficiently provide
                                              provide for
                                                      for its
                                                          its rights,
                                                              rights, nor
                                                                      nor did
                                                                          did it
                                                                              it ever
                                                                                 ever propose
                                                                                      propose a draft
                                                                                                draft NDA
                                                                                                      NDA

          document
          document other
                   other than
                         than the
                              the letter
                                  letter that
                                         that the
                                              the prime
                                                  prime landlord
                                                        landlord and
                                                                 and each
                                                                     each of
                                                                          of them
                                                                             them signed
                                                                                  signed and
                                                                                         and negotiated
                                                                                             negotiated


          contemporaneously
          contemporaneously with
                            with negotiating the Sublease.
                                 negotiating the Sublease.


                       3.
                       3.   Pursuant
                            Pursuant to
                                     to the
                                        the Sublease,
                                            Sublease, Zillow
                                                      Zillow had 60
                                                             had 60 days
                                                                    days to
                                                                         to deliver
                                                                            deliver to
                                                                                    to Capital
                                                                                       Capital One
                                                                                               One


          documentation
          documentation of
                        of its NDA rights
                           its NDA rights in form
                                          in form and
                                                  and substance
                                                      substance reasonably
                                                                reasonably acceptable
                                                                           acceptable to
                                                                                      to the
                                                                                         the prime
                                                                                             prime


          landlord
          landlord and
                   and Capital
                       Capital One.
                               One. In
                                    In accordance
                                       accordance with
                                                  with the
                                                       the Sublease,
                                                           Sublease, Zillow
                                                                     Zillow delivered
                                                                            delivered the
                                                                                      the letter
                                                                                          letter signed
                                                                                                 signed by
                                                                                                        by


         all
         all three
             three parties
                   parties (the
                           (the main
                                main landlord,
                                     landlord, Capital
                                               Capital One,
                                                       One, and
                                                            and Zillow)
                                                                Zillow) on January
                                                                        on January 24,
                                                                                   24, 2020,
                                                                                       2020, less
                                                                                             less than
                                                                                                  than three
                                                                                                       three


         weeks
         weeks after
               after the
                     the January
                         January 6,
                                 6, 2020
                                    2020 Sublease
                                         Sublease was
                                                  was entered.
                                                      entered.


                       4.
                       4.   Under
                            Under the
                                  the Sublease,
                                      Sublease, if
                                                if Zillow
                                                   Zillow failed
                                                          failed to
                                                                 to deliver
                                                                    deliver documentation
                                                                            documentation of
                                                                                          of Capital
                                                                                             Capital One's
                                                                                                     One's


         NDA rights
         NDA rights within
                    within 60
                           60 days
                              days of the Sublease,
                                   of the Sublease, Capital
                                                    Capital One
                                                            One had
                                                                had the
                                                                    the right
                                                                        right to
                                                                              to terminate
                                                                                 terminate the
                                                                                           the Sublease.
                                                                                               Sublease.


          When the 60
          When the 60 days
                      days expired
                           expired on
                                   on March
                                      March 6,
                                            6, 2020,
                                               2020, Capital
                                                     Capital One
                                                             One raised
                                                                 raised no issue
                                                                        no issue with
                                                                                 with Zillow,
                                                                                      Zillow, or
                                                                                              or anyone
                                                                                                 anyone


                                                                                                parties'
          else
          else to
               to Zillow's
                  Zillow's knowledge, about
                           knowledge, about needing any
                                            needing any additional
                                                        additional documentation
                                                                   documentation to fulfill
                                                                                 to fulfill the
                                                                                            the parties'


          obligations
          obligations under
                      under the
                            the Sublease.
                                Sublease.


                       5.
                       5.   It
                            It was not until
                               was not until more
                                             more than
                                                  than two
                                                       two months
                                                           months later,
                                                                  later, on
                                                                         on May 13, 2020,
                                                                            May 13, 2020, over four
                                                                                          over four months
                                                                                                    months


         after
         after the Sublease
               the Sublease was
                            was fully
                                fully executed
                                      executed by the parties,
                                               by the parties, when
                                                               when suddenly—with
                                                                    suddenly-with its
                                                                                  its first
                                                                                      first rent payment
                                                                                            rent payment


          due
          due date
              date of
                   of August
                      August 1,
                             1, 2020
                                2020 on
                                     on the horizon Capital One
                                            horizon—Capital
                                        the horizon-Capital One wrote
                                                                wrote to
                                                                      to Zillow
                                                                         Zillow advising
                                                                                advising that
                                                                                         that it was
                                                                                              it was


          purportedly terminating
         purportedly  terminating the
                                  the Sublease
                                      Sublease because
                                               because Capital
                                                       Capital One
                                                               One was
                                                                   was never
                                                                       never provided with
                                                                             provided with sufficient
                                                                                           sufficient


          documentation
          documentation of
                        of its NDA rights.
                           its NDA rights.

                       6.
                       6.   The
                            The gamesmanship
                                gamesmanship and
                                             and blatant bad
                                                 blatant bad faith
                                                             faith of
                                                                   of Capital
                                                                      Capital One's
                                                                              One's belated,
                                                                                    belated, dubious
                                                                                             dubious


         reading
         reading of the
                 of the Sublease's
                        Sublease's requirements
                                   requirements and
                                                and of
                                                    of the
                                                       the substance
                                                           substance of
                                                                     of the
                                                                        the letter
                                                                            letter it received—which
                                                                                   it received-which




                                                           2
                                                           2



                                                       4 of 17
                  Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 6 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                             INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 07/21/2020




          Capital
          Capital One
                  One contemporaneously
                      contemporaneously and  jointly negotiated
                                        and jointly  negotiated with
                                                                with Zillow—is
                                                                     Zillow-is obvious.
                                                                               obvious. Capital
                                                                                        Capital One
                                                                                                One


          simply
          simply no
                 no longer
                    longer wants
                           wants to honor the
                                 to honor the deal
                                              deal it
                                                   it previously
                                                      previously agreed
                                                                 agreed to
                                                                        to with
                                                                           with Zillow.
                                                                                Zillow. It
                                                                                        It defies
                                                                                           defies all
                                                                                                  all


          common
          common sense
                 sense that,
                       that, despite
                             despite jointly negotiating
                                     jointly negotiating the
                                                         the letter
                                                             letter it
                                                                    it received
                                                                       received and that
                                                                                and that was
                                                                                         was signed
                                                                                             signed by all
                                                                                                    by all


         parties,
         parties, Capital
                  Capital One
                          One now
                              now asserts
                                  asserts that
                                          that it
                                               it patiently
                                                  patiently waited
                                                            waited nearly
                                                                   nearly four
                                                                          four months—in
                                                                               months-in complete
                                                                                         complete


          silence—without
          silence-without lifting
                          lifting aa finger
                                     finger to type
                                            to type aa quick
                                                       quick email
                                                             email or
                                                                   or to
                                                                      to pick
                                                                         pick up the phone
                                                                              up the phone to
                                                                                           to inquire
                                                                                              inquire of
                                                                                                      of


          Zillow
          Zillow as to the
                 as to the status
                           status of
                                  of its recognition rights
                                     its recognition rights documentation
                                                            documentation that
                                                                          that it now purports
                                                                               it now purports to have
                                                                                               to have been
                                                                                                       been


         waiting
         waiting for
                 for and not received.
                     and not received.


                 7.
                 7.      The
                         The truth
                             truth is obvious:
                                   is obvious: due
                                               due to
                                                   to a drastic
                                                        drastic change
                                                                change in
                                                                       in the
                                                                          the economic
                                                                              economic status
                                                                                       status of the world
                                                                                              of the world


          since
          since the execution
                the execution of the
                              of the Sublease,
                                     Sublease, Capital
                                               Capital One
                                                       One has, belatedly,
                                                           has, belatedly, decided
                                                                           decided it no longer
                                                                                   it no longer wants
                                                                                                wants to
                                                                                                      to


          occupy
          occupy the
                 the Fifth
                     Fifth Avenue
                           Avenue space
                                  space it
                                        it committed
                                           committed to sublet
                                                     to sublet from
                                                               from Zillow and
                                                                    Zillow and is now (badly
                                                                               is now (badly and
                                                                                             and


         unconvincingly)
         unconvincingly) attempting
                         attempting to
                                    to manufacture
                                       manufacture an
                                                   an excuse,
                                                      excuse, in
                                                              in the
                                                                 the form
                                                                     form of an
                                                                          of an allegation
                                                                                allegation that
                                                                                           that Zillow
                                                                                                Zillow


          somehow
          somehow failed
                  failed to provide
                         to provide documentation
                                    documentation to
                                                  to Capital
                                                     Capital One under
                                                             One under the
                                                                       the Sublease
                                                                           Sublease (which
                                                                                    (which it did
                                                                                           it did not),
                                                                                                  not),


         to
         to avoid
            avoid its
                  its obligations
                      obligations under
                                  under the
                                        the Sublease.
                                            Sublease. Instead,
                                                      Instead, it is
                                                               it is without
                                                                     without dispute
                                                                             dispute that
                                                                                     that Capital
                                                                                          Capital One
                                                                                                  One timely
                                                                                                      timely


         received
         received the
                  the landlord
                      landlord consent
                               consent and
                                       and rights documentation
                                           rights documentation on January
                                                                on January 24,
                                                                           24, 2020
                                                                               2020 that
                                                                                    that it jointly
                                                                                         it jointly


          negotiated
          negotiated with
                     with Zillow
                          Zillow and
                                 and the
                                     the prime
                                         prime landlord,
                                               landlord, in
                                                         in full
                                                            full satisfaction
                                                                 satisfaction of
                                                                              of Zillow's
                                                                                 Zillow's obligations,
                                                                                          obligations, and
                                                                                                       and


         any
         any deficiency
             deficiency in the
                        in the documentation
                               documentation was
                                             was long
                                                 long ago
                                                      ago waived
                                                          waived by
                                                                 by Capital
                                                                    Capital One.
                                                                            One.


                 8.
                 8.      By
                         By this
                            this action
                                 action Zillow
                                        Zillow seeks
                                               seeks specific
                                                     specific performance of
                                                              performance of Capital
                                                                             Capital One's
                                                                                     One's obligations
                                                                                           obligations


         under
         under the Sublease,
               the Sublease, monetary
                             monetary damages
                                      damages for
                                              for breach
                                                  breach of
                                                         of contract
                                                            contract and
                                                                     and breach
                                                                         breach of
                                                                                of the
                                                                                   the covenant
                                                                                       covenant of
                                                                                                of good
                                                                                                   good


          faith
          faith and
                and fair
                    fair dealing,
                         dealing, and/or
                                  and/or declaratory
                                         declaratory judgment relief.
                                                     judgment relief
                                                              relief.


                                                      PARTIES
                                                      PARTIES


                 9.
                 9.      Plaintiff
                         Plaintiff Zillow
                                   Zillow is a Washington
                                          is a Washington corporation
                                                          corporation with
                                                                      with its principal place
                                                                           its principal       of business
                                                                                         place of business at
                                                                                                           at


          1301
          1301 Second
               Second Avenue,
                      Avenue, 31st
                              31st Floor,
                                   Floor, Seattle,
                                          Seattle, Washington 98101.
                                                   Washington 98101.




                                                           33

                                                       5 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 7 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                                               PM
                        CLERK 07/21/2020 03:52 PK                                              INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 07/21/2020




                 10.
                 10.      Defendant
                          Defendant Capital
                                    Capital One is a
                                            One is a national
                                                     national banking
                                                              banking association
                                                                      association with
                                                                                  with its principal place
                                                                                       its principal place of
                                                                                                           of


         business
         business at 1600
                  at 1600 Capital
                          Capital One Drive,
                                  One Drive, McLean,
                                             McLean, Virginia
                                                     Virginia 22102.
                                                              22102.


                                           JURISDICTION
                                           JURISDICTION AND VENUE
                                                        AND VENUE


                 11.
                 11.      Jurisdiction
                          Jurisdiction is
                                       is appropriate
                                          appropriate in
                                                      in this
                                                         this Court
                                                              Court pursuant
                                                                    pursuant to CPLR §§
                                                                             to CPLR §§ 302(a)(1),
                                                                                        302(a)(1), 302(a)(2),
                                                                                                   302(a)(2),


         and
         and 302(a)(4).
             302(a)(4).


                 12.
                 12.      Venue
                          Venue is appropriate
                                is appropriate in
                                               in this
                                                  this Court
                                                       Court pursuant to
                                                             pursuant to CPLR
                                                                         CPLR §
                                                                              § 507,
                                                                                507, because
                                                                                     because the
                                                                                             the subleased
                                                                                                 subleased


          Premises
          Premises (as
                   (as defined
                       defined herein)
                               herein) are situated
                                       are situated in
                                                    in this
                                                       this county
                                                            county and judgment in
                                                                   and judgment    this action
                                                                                in this action would
                                                                                               would affect
                                                                                                     affect


         the
         the possession,
             possession, use
                         use or
                             or enjoyment
                                enjoyment of
                                          of real
                                             real property
                                                  property in
                                                           in this
                                                              this county;
                                                                   county; and          to CPLR
                                                                               pursuant to
                                                                           and pursuant    CPLR §§ 501,
                                                                                                   501,

                                                                                               located."
         because
         because the
                 the Sublease
                     Sublease fixes
                              fixes venue
                                    venue in
                                          in the
                                             the "county
                                                 "county or district
                                                         or district in
                                                                     in which
                                                                        which the
                                                                              the Premises
                                                                                  Premises are
                                                                                           are located."


                                             STATEMENT
                                             STATEMENT OF FACTS
                                                       OF FACTS


          The
          The Master
              Master Lease
                     Lease


                 13.
                 13.      Zillow
                          Zillow leases
                                 leases certain
                                        certain premises
                                                premises located
                                                         located at
                                                                 at 130
                                                                    130 Fifth
                                                                        Fifth Avenue,
                                                                              Avenue, New
                                                                                      New York,
                                                                                          York, New
                                                                                                New


         York,
         York, consisting
               consisting of
                          of approximately
                             approximately 53,200
                                           53,200 rentable
                                                  rentable square
                                                           square feet,
                                                                  feet, including
                                                                        including the
                                                                                  the entire
                                                                                      entire 6th, 7th,
                                                                                             6th, 7th, 8th,
                                                                                                       8th,


         and
         and 9th
             9th floors
                 floors of
                        of the
                           the building
                               building (the
                                        (the "Premises").
                                             "Premises").        The
                                                                 The Premises
                                                                     Premises are
                                                                              are leased
                                                                                  leased from
                                                                                         from ROC-Fifth
                                                                                              ROC-Fifth


         Avenue
         Avenue Associates,
                Associates, LLC
                            LLC ("Landlord")
                                ("Landlord") pursuant
                                             pursuant to a Lease
                                                      to   Lease dated
                                                                 dated February
                                                                       February 21,
                                                                                21, 2014
                                                                                    2014 (the
                                                                                         (the


         "Original
         "Original Lease"),
                   Lease"), as amended
                            as amended by
                                       by aa letter
                                             letter agreement,
                                                    agreement, dated
                                                               dated February
                                                                     February 28,
                                                                              28, 2014,
                                                                                  2014, a First
                                                                                          First


         Amendment
         Amendment of
                   of Lease,
                      Lease, dated
                             dated June
                                   June 11,
                                        11, 2014,
                                            2014, a Second
                                                    Second Amendment
                                                           Amendment of
                                                                     of Lease,
                                                                        Lease, dated
                                                                               dated September
                                                                                     September 23,
                                                                                               23,


         2014,
         2014, and a Third
               and   Third Amendment
                           Amendment of
                                     of Lease,
                                        Lease, dated
                                               dated June
                                                     June 6,
                                                          6, 2017
                                                             2017 (as
                                                                  (as so
                                                                      so amended
                                                                         amended and as
                                                                                 and as redacted,
                                                                                        redacted, the
                                                                                                  the


         "Master
         "Master Lease").
                 Lease").


          The
          The Sublease
              Sublease


                 14.
                 14.      Pursuant
                          Pursuant to
                                   to the
                                      the January
                                          January 6,
                                                  6, 2020
                                                     2020 Sublease
                                                          Sublease between
                                                                   between Zillow
                                                                           Zillow and
                                                                                  and Capital
                                                                                      Capital One
                                                                                              One (the
                                                                                                  (the


         "Sublease"),
         "Sublease"), Zillow
                      Zillow subleased
                             subleased the
                                       the Premises
                                           Premises to
                                                    to Capital
                                                       Capital One.
                                                               One. The
                                                                    The Sublease
                                                                        Sublease is attached
                                                                                 is attached hereto
                                                                                             hereto as
                                                                                                    as




                                                           4
                                                           4



                                                       6 of 17
                   Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 8 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                                               PM
                        CLERK 07/21/2020 03:52 PK                                                     INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                              RECEIVED NYSCEF: 07/21/2020




          Exhibit
          Exhibit A, and
                  A, and the
                         the Sublease
                             Sublease includes
                                      includes as its
                                               as its Exhibit
                                                      Exhibit 11 aa partially
                                                                    partially redacted
                                                                              redacted copy
                                                                                       copy of the Master
                                                                                            of the Master


          Lease.
          Lease.


                   15.
                   15.        Pursuant
                              Pursuant to Section
                                       to Section 2(b)
                                                  2(b) of the Sublease,
                                                       of the Sublease, absent
                                                                        absent earlier
                                                                               earlier terminations
                                                                                       terminations pursuant
                                                                                                    pursuant to
                                                                                                             to


         the terms
         the terms of the Sublease,
                   of the Sublease, the
                                    the Sublease's
                                        Sublease's term
                                                   term runs
                                                        runs until
                                                             until October
                                                                   October 30,
                                                                           30, 2024.
                                                                               2024.


                                                                                      Rent"
                   16.
                   16.        Section
                              Section 33 of
                                         of the
                                            the Sublease
                                                Sublease provides the
                                                         provides the following
                                                                      following "Base
                                                                                "Base Rent" (as defined
                                                                                            (as defined in
                                                                                                        in


          Section
          Section 3(a)
                  3(a) of
                       of the
                          the Sublease)
                              Sublease) schedule
                                        schedule for
                                                 for Capital
                                                     Capital One's
                                                             One's rent payments:
                                                                   rent payments:


         Months
          Months                            Per RSF
                                            Per  RSF                Base
                                                                    Base Rent
                                                                            Rent  per
                                                                                  per Annum
                                                                                      Annum   Base
                                                                                              Base Rent
                                                                                                     Rent per Month
                                                                                                          per Month

          Commencement
          Commencement             Date
                                   Date     $79.00
                                            $79.00                  $4,202,800.00
                                                                    $4,202,800.00             $350,233.33
                                                                                              $350,233.33
         -— 16th
              16th   full
                     full     calendar
                              calendar
          month
          month

          17 -— 28
          17     28                         $80.78
                                            $80.78                  $4,297,363.00
                                                                    $4,297,363.00             $358,113.58
                                                                                              $358,113.58

          29 -— 40
         29      40                         $82.59
                                            $82.59                  $4,394,053.67
                                                                    $4,394,053.67             $366,171.14
                                                                                              $366,171.14

          41 -— 52
          41     52                         $84.45
                                            $84.45                  $4,492,919.88
                                                                    $4,492,919.88             $374,409.99
                                                                                              $374,409.99

          53
          53    -
                — expiration
                    expiration         of
                                       of   $86.35
                                            $86.35                  $4,594,010.57
                                                                    $4,594,010.57             $382,834.21
                                                                                              $382,834.21
          Sublease
          Sublease    Term
                      Term



                   17.
                   17.        Capital
                              Capital One's
                                      One's first
                                            first Base
                                                  Base Rent
                                                       Rent payment
                                                            payment to
                                                                    to Zillow
                                                                       Zillow of
                                                                              of $350,233.33
                                                                                 $350,233.33 pursuant
                                                                                             pursuant to
                                                                                                      to the
                                                                                                         the


          Sublease
          Sublease is due
                   is due on
                          on August
                             August 1, 2020.
                                    1, 2020.


                   18.
                   18.        Pursuant
                              Pursuant to
                                       to Section
                                          Section 3(b)'s
                                                  3(b)'s Base
                                                         Base Rent
                                                              Rent schedule,
                                                                   schedule, over
                                                                             over the
                                                                                  the life
                                                                                      life of the Sublease
                                                                                           of the Sublease term
                                                                                                           term


          Capital
          Capital One
                  One would
                      would pay Zillow
                            pay Zillow aa minimum
                                          minimum of
                                                  of $21,981,147.10
                                                     $21,981,147.10 in
                                                                    in Base
                                                                       Base Rent,
                                                                            Rent, exclusive
                                                                                  exclusive of
                                                                                            of any
                                                                                               any

                     Rent"
         "Additional
         "Additional Rent" (as defined
                           (as defined in
                                       in Section
                                          Section 3(a) of
                                                  3(a) of the
                                                          the Sublease)
                                                              Sublease) that
                                                                        that Capital
                                                                             Capital One
                                                                                     One may
                                                                                         may owe
                                                                                             owe at
                                                                                                 at any
                                                                                                    any


          given
          given time
                time over the life
                     over the      of the
                              life of the Sublease
                                          Sublease term.
                                                   term.


                   19.
                   19.        Section
                              Section 5(a)(ii)
                                      5(a)(ii) of
                                               of the
                                                  the Sublease
                                                      Sublease provides, in
                                                               provides,    part: "Sublandlord
                                                                         in part: "Sublandlord [Zillow]
                                                                                               [Zillow] shall
                                                                                                        shall use
                                                                                                              use


          commercially
          commercially reasonable, good
                       reasonable, good faith
                                        faith efforts
                                              efforts to
                                                      to obtain
                                                         obtain from
                                                                from Landlord
                                                                     Landlord aa subordination,
                                                                                 subordination, recognition
                                                                                                recognition


         and
         and attornment
             attornment agreement
                        agreement in such
                                  in such form
                                          form and
                                               and substance
                                                   substance as may
                                                             as may be
                                                                    be reasonably
                                                                       reasonably acceptable
                                                                                  acceptable to
                                                                                             to


          Landlord
          Landlord and
                   and Subtenant
                       Subtenant (an
                                 (an `NDA')
                                     'NDA') as
                                            as soon
                                               soon as
                                                    as reasonably
                                                       reasonably possible
                                                                  possible following
                                                                           following the
                                                                                     the execution
                                                                                         execution and
                                                                                                   and


                           Sublease."
          delivery
          delivery of
                   of this
                      this Sublease." Section
                                      Section 5(a)(ii)
                                              5(a)(ii) further
                                                       further provides,
                                                               provides, in part:
                                                                         in part: "If
                                                                                  "If an NDA is
                                                                                      an NDA is not
                                                                                                not fully
                                                                                                    fully


          executed
          executed and delivered
                   and delivered to Subtenant
                                 to Subtenant within
                                              within sixty
                                                     sixty (60)
                                                           (60) days
                                                                days after
                                                                     after the
                                                                           the date
                                                                               date on
                                                                                    on which
                                                                                       which this
                                                                                             this Sublease
                                                                                                  Sublease




                                                               55

                                                           7 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 9 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                             INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 07/21/2020




          is
          is fully
             fully executed
                   executed and delivered
                            and delivered to Subtenant,
                                          to Subtenant, Subtenant
                                                        Subtenant shall
                                                                  shall have
                                                                        have the right to
                                                                             the right to terminate
                                                                                          terminate this
                                                                                                    this


          Sublease
          Sublease by giving
                   by giving notice
                             notice of such termination
                                    of such termination to
                                                        to Sublandlord
                                                           Sublandlord prior to
                                                                       prior to Subtenant
                                                                                Subtenant receiving
                                                                                          receiving such
                                                                                                    such


                                  ."
          fully
          fully executed
                executed NDA.
                         NDA. . . ."

                 20.
                 20.     Section
                         Section 12 of
                                 12    the Sublease
                                    of the Sublease provides
                                                    provides that
                                                             that the
                                                                  the Sublease
                                                                      Sublease is
                                                                               is "subject
                                                                                  "subject to the consent
                                                                                           to the consent of
                                                                                                          of


          Landlord,
          Landlord, which
                    which consent
                          consent shall
                                  shall be
                                        be evidenced
                                           evidenced in
                                                     in such
                                                        such form
                                                             form and
                                                                  and substance
                                                                      substance as
                                                                                as may
                                                                                   may be reasonably
                                                                                       be reasonably


                                                                            Consent')."
         acceptable
         acceptable to
                    to Landlord,
                       Landlord, Subtenant
                                 Subtenant and
                                           and Sublandlord
                                               Sublandlord (the
                                                           (the 'Landlord's
                                                                'Landlord's Consent')." Under
                                                                                        Under Section
                                                                                              Section


          12,
          12, Zillow
              Zillow shall
                     shall "use
                           "use commercially
                                commercially reasonable,
                                             reasonable, good
                                                         good faith
                                                              faith efforts
                                                                    efforts to obtain
                                                                            to obtain the
                                                                                      the Landlord's
                                                                                          Landlord's


          Consent
          Consent as
                  as soon
                     soon as
                          as reasonably
                             reasonably possible following
                                        possible following the
                                                           the execution
                                                               execution and
                                                                         and delivery
                                                                             delivery of
                                                                                      of this
                                                                                         this Sublease
                                                                                              Sublease by
                                                                                                       by

                        Sublandlord."
          Subtenant
          Subtenant and Sublandlord." If
                    and               If Zillow
                                         Zillow did
                                                did not
                                                    not deliver
                                                        deliver the
                                                                the Landlord's
                                                                    Landlord's Consent
                                                                               Consent to
                                                                                       to Capital
                                                                                          Capital One
                                                                                                  One


         within
         within 45
                45 days
                   days after
                        after the Sublease
                              the Sublease was
                                           was signed
                                               signed and
                                                      and delivered,
                                                          delivered, then
                                                                     then pursuant
                                                                          pursuant to
                                                                                   to Section
                                                                                      Section 12
                                                                                              12 Capital
                                                                                                 Capital


          One
          One could
              could terminate
                    terminate the
                              the Sublease.
                                  Sublease.


                 21.
                 21.     Section
                         Section 88 of the Sublease
                                    of the Sublease provides
                                                    provides Zillow with
                                                             Zillow with the "same
                                                                         the "same rights
                                                                                   rights and remedies
                                                                                          and remedies


         with
         with respect
              respect to
                      to a breach
                           breach of
                                  of this
                                     this Sublease
                                          Sublease by
                                                   by Subtenant
                                                      Subtenant as
                                                                as Landlord
                                                                   Landlord has
                                                                            has with
                                                                                with respect to
                                                                                     respect to a
                                                                                                a breach
                                                                                                  breach of
                                                                                                         of


                                                                          6"
         the Lease,
         the Lease, as
                    as such provisions are
                       such provisions are incorporated
                                           incorporated herein
                                                        herein by
                                                               by Section
                                                                  Section 6" of
                                                                             of the
                                                                                the Sublease.
                                                                                    Sublease. Pursuant
                                                                                              Pursuant to
                                                                                                       to


                                                                               Damages"
          Section
          Section 6,
                  6, Article
                     Article 23
                             23 of
                                of the
                                   the Original
                                       Original Lease
                                                Lease concerning
                                                      concerning "Remedies
                                                                 "Remedies and Damages" is
                                                                           and          is incorporated
                                                                                           incorporated


          into
          into the
               the Sublease.
                   Sublease.


                 22.
                 22.     Section
                         Section 23.1(C)
                                 23.1(C) of
                                         of the
                                            the Original
                                                Original Lease,
                                                         Lease, incorporated
                                                                incorporated by
                                                                             by reference
                                                                                reference into
                                                                                          into the
                                                                                               the


          Sublease,
          Sublease, provides:
                    provides: "In
                              "In the
                                  the event
                                      event of
                                            of a breach
                                                 breach or
                                                        or threatened
                                                           threatened breach
                                                                      breach by
                                                                             by Tenant
                                                                                Tenant . . . Landlord
                                                                                             Landlord shall
                                                                                                      shall


                        to,"
         have
         have the right to,"
              the right      among
                             among other
                                   other things,
                                         things, "seek
                                                 "seek any declaratory,
                                                       any declaratory, injunctive
                                                                        injunctive or
                                                                                   or other
                                                                                      other equitable
                                                                                            equitable relief,
                                                                                                      relief,

                                       Lease,"                                       nonexclusive"
         and
         and specifically
             specifically enforce
                          enforce this Lease," and
                                  this         and such
                                                   such remedies
                                                        remedies are
                                                                 are "cumulative
                                                                     "cumulative and
                                                                                 and nonexclusive" and
                                                                                                   and


          do not preclude
          do not preclude any
                          any other
                              other equitable
                                    equitable or
                                              or legal
                                                 legal remedies.
                                                       remedies.




                                                          66

                                                      8 of 17
                    Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 10 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                                           INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                                  RECEIVED NYSCEF: 07/21/2020




          Zillow
          Zillow    Timely
                    Timely    Provides
                              Provides     the Landlord's
                                           the Landlord's        Consent
                                                                 Consent   and
                                                                           and Rights
                                                                                 Rights   Documentation
                                                                                          Documentation
          in
          in the
               the Form
                   Form    and
                           and Substance
                                 Substance     Jointly
                                               Jointly    Negotiated
                                                          Negotiated     by
                                                                         by Capital
                                                                             Capital    One,
                                                                                        One,  Zillow,
                                                                                              Zillow,   and
                                                                                                        and Landlord
                                                                                                            Landlord


                    23.
                    23.    On January
                           On January 24,
                                      24, 2020,
                                          2020, Capital
                                                Capital One
                                                        One received
                                                            received aa fully
                                                                        fully executed
                                                                              executed copy
                                                                                       copy of
                                                                                            of a jointly
                                                                                                 jointly

          negotiated
          negotiated letter
                     letter entered
                            entered into
                                    into by
                                         by and
                                            and among
                                                among Zillow,
                                                      Zillow, Landlord
                                                              Landlord (ROC-Fifth
                                                                       (ROC-Fifth Avenue
                                                                                  Avenue Associates,
                                                                                         Associates,


          LLC),
          LLC), and
                and Capital
                    Capital One
                            One (the
                                (the "Consent
                                     "Consent Letter")
                                              Letter") in
                                                       in satisfaction
                                                          satisfaction of
                                                                       of Section
                                                                          Section 5(a)(ii)
                                                                                  5(a)(ii) (the
                                                                                           (the NDA
                                                                                                NDA

          requirement) and
          requirement) and Section
                           Section 12
                                   12 (the
                                      (the Landlord
                                           Landlord Consent
                                                    Consent requirement)
                                                            requirement) of
                                                                         of the
                                                                            the Sublease.
                                                                                Sublease. The
                                                                                          The Consent
                                                                                              Consent


          Letter
          Letter is
                 is attached
                    attached hereto
                             hereto as
                                    as Exhibit
                                       Exhibit B.
                                               B. As required under
                                                  As required under both
                                                                    both Sections
                                                                         Sections 5(a)(ii)
                                                                                  5(a)(ii) and
                                                                                           and 12 of the
                                                                                               12 of the


          Sublease,
          Sublease, Zillow
                    Zillow timely
                           timely delivered
                                  delivered the
                                            the fully
                                                fully executed
                                                      executed Consent
                                                               Consent Letter
                                                                       Letter to
                                                                              to Capital
                                                                                 Capital One      18 days
                                                                                             just 18
                                                                                         One just    days


         after
         after the Sublease
               the Sublease was
                            was entered
                                entered into.
                                        into.


                    24.
                    24.    The
                           The parties
                               parties concurrently
                                       concurrently negotiated
                                                    negotiated and
                                                               and finalized
                                                                   finalized the
                                                                             the Sublease
                                                                                 Sublease and the
                                                                                          and the Consent
                                                                                                  Consent


          Letter.
          Letter. In
                  In fact,
                     fact, Capital
                           Capital One's
                                   One's counsel
                                         counsel provided Zillow
                                                 provided Zillow with
                                                                 with detailed
                                                                      detailed line
                                                                               line edits
                                                                                    edits to
                                                                                          to the
                                                                                             the Consent
                                                                                                 Consent


          Letter
          Letter on December
                 on December 6,
                             6, 2019,
                                2019, one
                                      one month
                                          month before
                                                before the
                                                       the January
                                                           January 6,
                                                                   6, 2020
                                                                      2020 Sublease
                                                                           Sublease itself
                                                                                    itself was
                                                                                           was even
                                                                                               even


          signed.
          signed.


                    25.
                    25.    Nothing
                           Nothing in the Sublease
                                   in the Sublease prohibited
                                                   prohibited the
                                                              the parties
                                                                  parties from
                                                                          from combining
                                                                               combining both
                                                                                         both the
                                                                                              the Landlord
                                                                                                  Landlord


          Consent
          Consent and
                  and the NDA into
                      the NDA into the
                                   the single
                                       single form
                                              form of the
                                                   of the Consent
                                                          Consent Letter.
                                                                  Letter. The concurrently
                                                                          The concurrently negotiated
                                                                                           negotiated


          Sublease
          Sublease is
                   is actually
                      actually explicitly
                               explicitly to the
                                          to the contrary:
                                                 contrary: the NDA rights
                                                           the NDA rights may
                                                                          may be "in
                                                                              be "in such
                                                                                     such form
                                                                                          form and
                                                                                               and


                                                                   Subtenant"
         substance
         substance as
                   as may
                      may be reasonably
                          be reasonably acceptable
                                        acceptable to Landlord
                                                   to Landlord and
                                                               and Subtenant" (Section
                                                                              (Section 5(a)(ii))
                                                                                       5(a)(ii))


         (emphasis
         (emphasis added),
                   added), and
                           and the
                               the Landlord's
                                   Landlord's Consent
                                              Consent "shall
                                                      "shall be
                                                             be evidenced
                                                                evidenced in
                                                                          in such
                                                                             such form
                                                                                  form and
                                                                                       and substance
                                                                                           substance


                                                                    Sublandlord"
         as
         as may
            may be
                be reasonably
                   reasonably acceptable
                              acceptable to Landlord,
                                         to Landlord, Subtenant
                                                      Subtenant and
                                                                and Sublandlord" (Section
                                                                                 (Section 12)
                                                                                          12)


         (emphasis
         (emphasis added).
                   added).


                    26.
                    26.    The
                           The Consent
                               Consent Letter
                                       Letter in the
                                              in the form
                                                     form signed
                                                          signed by
                                                                 by the
                                                                    the Landlord
                                                                        Landlord (and
                                                                                 (and by
                                                                                      by Capital
                                                                                         Capital One
                                                                                                 One and
                                                                                                     and


          Zillow)
          Zillow) incorporates
                  incorporates Capital
                               Capital One's
                                       One's own
                                             own edits
                                                 edits following
                                                       following its
                                                                 its and
                                                                     and its
                                                                         its counsel's
                                                                             counsel's review
                                                                                       review and
                                                                                              and


          negotiation
          negotiation of
                      of the
                         the language
                             language set forth
                                      set forth therein.
                                                therein.




                                                                  7
                                                                  7



                                                              9 of
                                                              9 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 11 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                                               PM
                        CLERK 07/21/2020 03:52 PK                                               INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 07/21/2020




                 27.
                 27.     Because
                         Because it
                                 it also
                                    also satisfies
                                         satisfies the NDA requirement
                                                   the NDA requirement in
                                                                       in Section
                                                                          Section 5(a)(ii)
                                                                                  5(a)(ii) of
                                                                                           of the
                                                                                              the Sublease,
                                                                                                  Sublease,


         the
         the Consent
             Consent Letter
                     Letter far
                            far exceeds
                                exceeds the
                                        the scope
                                            scope of
                                                  of a landlord
                                                       landlord consent.
                                                                consent. Paragraph
                                                                         Paragraph 88 of
                                                                                      of the
                                                                                         the Consent
                                                                                             Consent


                                                                                ."
          Letter
          Letter begins,
                 begins, "In
                         "In the
                             the event
                                 event that
                                       that the
                                            the Lease
                                                Lease shall
                                                      shall be
                                                            be terminated
                                                               terminated . . . ."         Providing
                                                                                           Providing for
                                                                                                     for the
                                                                                                         the


          contingency
          contingency of
                      of what
                         what happens
                              happens if a master
                                      if   master lease
                                                  lease is
                                                        is terminated
                                                           terminated is
                                                                      is beyond
                                                                         beyond the
                                                                                the requirements
                                                                                    requirements of
                                                                                                 of a


          landlord's
          landlord's consent,
                     consent, and
                              and the parties included
                                  the parties included this
                                                       this language
                                                            language in the
                                                                     in the Consent
                                                                            Consent Letter
                                                                                    Letter to
                                                                                           to provide,
                                                                                              provide, in
                                                                                                       in a


          form
          form acceptable
               acceptable to
                          to Capital
                             Capital One, the
                                     One, the documentation
                                              documentation of
                                                            of Capital
                                                               Capital One's
                                                                       One's rights.
                                                                             rights.


                 28.
                 28.     Capital
                         Capital One
                                 One also
                                     also made
                                          made explicit
                                               explicit revisions
                                                        revisions to
                                                                  to the
                                                                     the language
                                                                         language of
                                                                                  of Paragraph
                                                                                     Paragraph    of the
                                                                                               88 of the


          Consent
          Consent Letter
                  Letter which
                         which exceeded
                               exceeded the
                                        the scope
                                            scope of a landlord
                                                  of a landlord consent.
                                                                consent. Paragraph
                                                                         Paragraph 88 provides,
                                                                                      provides, in
                                                                                                in


         pertinent
         pertinent part, "In
                   part, "In the
                             the event
                                 event that
                                       that the
                                            the Lease
                                                Lease shall
                                                      shall be
                                                            be terminated,
                                                               terminated, Subtenant
                                                                           Subtenant shall
                                                                                     shall attorn
                                                                                           attorn to Owner
                                                                                                  to Owner


         pursuant
         pursuant to the then
                  to the then executory
                              executory terms
                                        terms and
                                              and conditions
                                                  conditions of
                                                             of the
                                                                the Sublease,
                                                                    Sublease, except
                                                                              except that
                                                                                     that Owner
                                                                                          Owner shall
                                                                                                shall not
                                                                                                      not


          . . . (3)
                (3) be
                    be bound
                       bound by
                             by any
                                any previous
                                    previous modification
                                             modification of
                                                          of the
                                                             the Sublease
                                                                 Sublease except
                                                                          except to
                                                                                 to the
                                                                                    the extent
                                                                                        extent such
                                                                                               such


                                                                ."
         modification
         modification was
                      was consented
                          consented to
                                    to by
                                       by Owner
                                          Owner in
                                                in writing.
                                                   writing. . . ." By
                                                                   By the
                                                                      the Consent
                                                                          Consent Letter,
                                                                                  Letter, the
                                                                                          the Landlord
                                                                                              Landlord


          consented
          consented to the
                    to the Sublease
                           Sublease and,
                                    and, thus,
                                         thus, pursuant
                                               pursuant to Paragraph
                                                        to Paragraph 8,
                                                                     8, was
                                                                        was bound
                                                                            bound to
                                                                                  to the
                                                                                     the Sublease
                                                                                         Sublease and
                                                                                                  and


                               "not"        bound"
          only
          only had the
               had the ability
                       ability "not" to
                                     to "be
                                        "be bound" if
                                                   if the
                                                      the Sublease
                                                          Sublease was
                                                                   was modified
                                                                       modified without
                                                                                without the
                                                                                        the Landlord's
                                                                                            Landlord's


         written
         written consent.
                 consent.    Notably,
                             Notably, this
                                      this was
                                           was the
                                               the revised
                                                   revised language
                                                           language that
                                                                    that Capital
                                                                         Capital One
                                                                                 One and
                                                                                     and its
                                                                                         its counsel
                                                                                             counsel


          explicitly
          explicitly proposed
                     proposed in writing
                              in writing for
                                         for Paragraph
                                             Paragraph 88 in the negotiation
                                                          in the negotiation of
                                                                             of the
                                                                                the Consent
                                                                                    Consent Letter.
                                                                                            Letter.


                 29.
                 29.     Beyond
                         Beyond just providing
                                just providing documentation
                                               documentation of
                                                             of the
                                                                the Landlord's
                                                                    Landlord's consent,
                                                                               consent, the
                                                                                        the Consent
                                                                                            Consent


          Letter
          Letter also
                 also provided
                      provided at
                               at Paragraph
                                  Paragraph 33 that
                                               that the
                                                    the Sublease
                                                        Sublease "shall
                                                                 "shall be
                                                                        be subject
                                                                           subject and subordinate
                                                                                   and subordinate at
                                                                                                   at all
                                                                                                      all


         times
         times to
               to the
                  the Lease,
                      Lease, and to
                             and to all
                                    all of the provisions,
                                        of the provisions, covenants,
                                                           covenants, agreements,
                                                                      agreements, terms
                                                                                  terms and
                                                                                        and conditions
                                                                                            conditions of
                                                                                                       of


             Lease."
         the
         the Lease."


                 30.
                 30.     Following
                         Following the
                                   the full
                                       full execution
                                            execution of
                                                      of the
                                                         the Sublease,
                                                             Sublease, the
                                                                       the timing
                                                                           timing for
                                                                                  for obtaining
                                                                                      obtaining the
                                                                                                the


          Landlord's
          Landlord's Consent
                     Consent (45
                             (45 days
                                 days pursuant
                                      pursuant to the
                                               to the terms
                                                      terms of
                                                            of Section
                                                               Section 12 of
                                                                       12 of the
                                                                             the Sublease)
                                                                                 Sublease) and
                                                                                           and for
                                                                                               for


          obtaining
          obtaining the NDA (60
                    the NDA (60 days
                                days pursuant
                                     pursuant to
                                              to Section
                                                 Section 5(a)(ii)
                                                         5(a)(ii) of
                                                                  of the
                                                                     the Sublease)
                                                                         Sublease) overlapped
                                                                                   overlapped and
                                                                                              and was
                                                                                                  was




                                                           88

                                                       10 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 12 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                           INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 07/21/2020




         nearly
         nearly identical.
                identical. At
                           At no
                              no time
                                 time did
                                      did Capital
                                          Capital One
                                                  One provide
                                                      provide aa draft
                                                                 draft NDA document
                                                                       NDA document separate
                                                                                    separate and
                                                                                             and apart
                                                                                                 apart


          from
          from the
               the Consent
                   Consent Letter.
                           Letter. At
                                   At no
                                      no time
                                         time did
                                              did Capital
                                                  Capital One
                                                          One even
                                                              even suggest
                                                                   suggest that it
                                                                           that it required
                                                                                   required or
                                                                                            or expected
                                                                                               expected to
                                                                                                        to


         receive
         receive rights
                 rights documentation
                        documentation beyond
                                      beyond what
                                             what was
                                                  was set
                                                      set forth
                                                          forth in
                                                                in the jointly negotiated
                                                                   the jointly negotiated Consent
                                                                                          Consent Letter.
                                                                                                  Letter.


          To the contrary,
          To the contrary, both
                           both Capital
                                Capital One
                                        One and Zillow
                                            and Zillow treated
                                                       treated the Consent
                                                               the Consent Letter
                                                                           Letter (the
                                                                                  (the negotiation
                                                                                       negotiation of
                                                                                                   of


         which
         which dated
               dated back
                     back to
                          to before
                             before the
                                    the Sublease
                                        Sublease was
                                                 was even
                                                     even effective)
                                                          effective) as
                                                                     as encompassing
                                                                        encompassing the
                                                                                     the entirety
                                                                                         entirety of
                                                                                                  of the
                                                                                                     the


                                                                                 parties'
          documentation
          documentation required under
                        required under the
                                       the Sublease,
                                           Sublease, in
                                                     in full
                                                        full satisfaction
                                                             satisfaction of
                                                                          of the
                                                                             the parties' obligations
                                                                                          obligations


         thereunder.
         thereunder.


         Capital
         Capital One
                 One Purports
                     Purports to
                              to Terminate
                                 Terminate the
                                           the Sublease
                                               Sublease


                 31.
                 31.     By
                         By letter
                            letter to
                                   to Zillow
                                      Zillow Group,
                                             Group, Inc.
                                                    Inc. dated
                                                         dated May 13,
                                                               May 13, 2020,
                                                                       2020, Kyle
                                                                             Kyle Hamblin,
                                                                                  Hamblin, aa Capital
                                                                                              Capital One
                                                                                                      One


                                                                                           immediately"
         Vice
         Vice President,
              President, stated
                         stated that
                                that Capital
                                     Capital One "hereby
                                             One "hereby terminates
                                                         terminates the
                                                                    the Sublease
                                                                        Sublease effective
                                                                                 effective immediately"

         because
         because an
                 an "NDA
                    "NDA (as
                         (as defined
                             defined in
                                     in the
                                        the Sublease)
                                            Sublease) was
                                                      was not
                                                          not fully
                                                              fully executed
                                                                    executed and
                                                                             and delivered
                                                                                 delivered to
                                                                                           to Subtenant
                                                                                              Subtenant


         within
         within sixty
                sixty (60)
                      (60) days
                           days after
                                after the date
                                      the date on
                                               on which
                                                  which the
                                                        the Sublease
                                                            Sublease was
                                                                     was fully
                                                                         fully executed
                                                                               executed and
                                                                                        and delivered
                                                                                            delivered to
                                                                                                      to


          Subtenant,"
          Subtenant," referencing Section
                      referencing Section 5(a)(ii)
                                          5(a)(ii) of
                                                   of the
                                                      the Sublease.
                                                          Sublease.


                 32.
                 32.     By
                         By response
                            response letter
                                     letter to
                                            to Capital
                                               Capital One
                                                       One dated
                                                           dated May 22,
                                                                 May 22, 2020,
                                                                         2020, Joe
                                                                               Joe Stockton,
                                                                                   Stockton, Zillow's
                                                                                             Zillow's


          Senior
          Senior Corporate
                 Corporate Counsel,
                           Counsel, Real
                                    Real Estate,
                                         Estate, rejected
                                                 rejected Capital
                                                          Capital One's
                                                                  One's purported
                                                                        purported termination
                                                                                  termination of
                                                                                              of the
                                                                                                 the


          Sublease
          Sublease as
                   as noncompliant
                      noncompliant with
                                   with the terms
                                        the terms of the Sublease
                                                  of the Sublease and demanded
                                                                  and demanded Capital
                                                                               Capital One
                                                                                       One perform
                                                                                           perform


         pursuant
         pursuant to the
                  to the Sublease.
                         Sublease.


                 33.
                 33.     By
                         By reply
                            reply letter
                                  letter dated
                                         dated June
                                               June 8,
                                                    8, 2020,
                                                       2020, Mr.
                                                             Mr. Hamblin
                                                                 Hamblin reiterated Capital
                                                                         reiterated Capital One's
                                                                                            One's


         termination
         termination of
                     of the
                        the Sublease,
                            Sublease, necessitating
                                      necessitating this
                                                    this action.
                                                         action.


                                  AS AND FOR
                                  AS AND FOR A A FIRST
                                                     FIRST      CAUSE
                                                                CAUSE  OF
                                                                       OF ACTION
                                                                          ACTION
                                           (Specific
                                           (Specific      Performance)
                                                          Performance)


                 34.
                 34.     Zillow
                         Zillow repeats
                                repeats and
                                        and realleges
                                            realleges each
                                                      each and
                                                           and every
                                                               every allegation
                                                                     allegation contained
                                                                                contained in
                                                                                          in Paragraphs
                                                                                             Paragraphs 11

         through
         through 33
                 33 as
                    as though
                       though fully
                              fully set forth
                                    set forth herein.
                                              herein.


                 35.
                 35.     Zillow
                         Zillow and
                                and Capital
                                    Capital One
                                            One are
                                                are parties
                                                    parties to
                                                            to the
                                                               the Sublease
                                                                   Sublease agreement.
                                                                            agreement.




                                                           99

                                                        11 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 13 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                             INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 07/21/2020




                 36.
                 36.     Zillow
                         Zillow performed its
                                performed its obligations
                                              obligations under
                                                          under the
                                                                the Sublease.
                                                                    Sublease.


                 37.
                 37.     Capital
                         Capital One
                                 One breached
                                     breached the
                                              the Sublease
                                                  Sublease by
                                                           by unjustifiably
                                                              unjustifiably purporting
                                                                            purporting to
                                                                                       to terminate
                                                                                          terminate and
                                                                                                    and


         anticipatorily
         anticipatorily repudiating
                        repudiating the
                                    the Sublease
                                        Sublease in
                                                 in contravention
                                                    contravention of
                                                                  of the
                                                                     the Sublease's
                                                                         Sublease's terms.
                                                                                    terms.


                 38.
                 38.     Zillow
                         Zillow and
                                and Capital
                                    Capital One
                                            One agreed
                                                agreed that
                                                       that "[i]n
                                                            "[i]n the
                                                                  the event
                                                                      event of a breach
                                                                            of a breach or a
                                                                                        or a threatened
                                                                                             threatened


         breach"
         breach" of
                 of the
                    the Sublease
                        Sublease by
                                 by Capital
                                    Capital One
                                            One that
                                                that Zillow
                                                     Zillow under
                                                            under the
                                                                  the Sublease
                                                                      Sublease is
                                                                               is entitled
                                                                                  entitled to
                                                                                           to specific
                                                                                              specific


         performance.
         performance.


                 39.
                 39.     Specifically,
                         Specifically, Section
                                       Section 88 of
                                                  of the
                                                     the Sublease
                                                         Sublease provides
                                                                  provides Zillow with
                                                                           Zillow with the
                                                                                       the "same
                                                                                           "same rights
                                                                                                 rights and
                                                                                                        and


         remedies
         remedies with
                  with respect to
                       respect to a breach
                                    breach of this Sublease
                                           of this Sublease by
                                                            by Subtenant
                                                               Subtenant as
                                                                         as Landlord
                                                                            Landlord has
                                                                                     has with
                                                                                         with respect to
                                                                                              respect to a
                                                                                                         a


                                                                                    6"
         breach
         breach of
                of the
                   the Lease,
                       Lease, as
                              as such
                                 such provisions
                                      provisions are
                                                 are incorporated
                                                     incorporated herein
                                                                  herein by
                                                                         by Section
                                                                            Section 6" of
                                                                                       of the
                                                                                          the Sublease.
                                                                                              Sublease.


                                                                                           Damages"
          Pursuant
          Pursuant to
                   to Section
                      Section 6, Article
                              6, Article 23
                                         23 of
                                            of the
                                               the Original
                                                   Original Lease
                                                            Lease concerning
                                                                  concerning "Remedies
                                                                             "Remedies and Damages" is
                                                                                       and          is


          incorporated
          incorporated into
                       into the
                            the Sublease.
                                Sublease.


                 40.
                 40.     Section
                         Section 23.1(C)
                                 23.1(C) of
                                         of the
                                            the Original
                                                Original Lease,
                                                         Lease, incorporated
                                                                incorporated by
                                                                             by reference
                                                                                reference into
                                                                                          into the
                                                                                               the


          Sublease,
          Sublease, provides:
                    provides: "In the
                              "In the event
                                      event of
                                            of a breach
                                                 breach or threatened
                                                        or threatened breach
                                                                      breach by
                                                                             by Tenant
                                                                                Tenant . . . Landlord
                                                                                             Landlord shall
                                                                                                      shall


                        to,"
         have
         have the right to,"
              the right      among
                             among other
                                   other things,
                                         things, "seek
                                                 "seek any declaratory,
                                                       any declaratory, injunctive
                                                                        injunctive or
                                                                                   or other
                                                                                      other equitable
                                                                                            equitable relief,
                                                                                                      relief,

                                       Lease,"                                       nonexclusive"
         and
         and specifically
             specifically enforce
                          enforce this
                                  this Lease," and such remedies
                                               and such remedies are
                                                                 are "cumulative
                                                                     "cumulative and
                                                                                 and nonexclusive" and
                                                                                                   and


          do
          do not preclude any
             not preclude any other
                              other equitable
                                    equitable or
                                              or legal
                                                 legal remedies.
                                                       remedies.


                 41.
                 41.     Thus,
                         Thus, Zillow
                               Zillow is
                                      is entitled
                                         entitled to specific
                                                  to specific performance
                                                              performance of
                                                                          of the
                                                                             the Sublease.
                                                                                 Sublease.


                 42.
                 42.     Zillow
                         Zillow therefore
                                therefore demands
                                          demands specific
                                                  specific performance
                                                           performance of the Sublease.
                                                                       of the Sublease.


                                AS AND FOR
                                AS AND FOR AA SECOND
                                               SECOND   CAUSE
                                                         CAUSE  OF
                                                                OF ACTION
                                                                   ACTION
                                           (Breach
                                           (Breach of
                                                   of Contract)
                                                      Contract)


                 43.
                 43.     Zillow
                         Zillow repeats
                                repeats and
                                        and realleges
                                            realleges each and every
                                                      each and every allegation
                                                                     allegation contained
                                                                                contained in
                                                                                          in Paragraphs
                                                                                             Paragraphs 11

         through
         through 42
                 42 as
                    as though
                       though fully
                              fully set
                                    set forth
                                        forth herein.
                                              herein.


                 44.
                 44.     Zillow
                         Zillow and
                                and Capital
                                    Capital One
                                            One are
                                                are parties
                                                    parties to
                                                            to the
                                                               the Sublease
                                                                   Sublease agreement.
                                                                            agreement.


                 45.
                 45.     Zillow performed
                         Zillow performed all
                                          all of
                                              of its
                                                 its obligations
                                                     obligations under
                                                                 under the
                                                                       the Sublease.
                                                                           Sublease.




                                                           10
                                                           10



                                                        12 of 17
                    Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 14 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                                INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 07/21/2020




                     46.
                     46.   Capital
                           Capital One
                                   One breached
                                       breached the
                                                the Sublease
                                                    Sublease by
                                                             by unjustifiably
                                                                unjustifiably purporting
                                                                              purporting to
                                                                                         to terminate
                                                                                            terminate and
                                                                                                      and


         anticipatorily
         anticipatorily repudiating
                        repudiating the
                                    the Sublease
                                        Sublease in
                                                 in contravention
                                                    contravention of the Sublease's
                                                                  of the Sublease's terms.
                                                                                    terms.


                     47.
                     47.   Zillow
                           Zillow has been
                                  has been damaged
                                           damaged by
                                                   by Capital
                                                      Capital One's
                                                              One's breach
                                                                    breach in an amount
                                                                           in an amount to be
                                                                                        to be determined
                                                                                              determined


         at trial.
         at trial.


                     48.
                     48.   Section
                           Section 22
                                   22 of
                                      of the
                                         the Sublease
                                             Sublease provides
                                                      provides that
                                                               that Capital
                                                                    Capital One
                                                                            One "shall
                                                                                "shall indemnify
                                                                                       indemnify

                                                                                       attorneys'
          Sublandlord
          Sublandlord . . . from
                            from and against
                                 and against all
                                             all costs,
                                                 costs, expenses
                                                        expenses (including
                                                                 (including reasonable
                                                                            reasonable attorneys' fees),
                                                                                                  fees), ...

          suits,
          suits, claims,
                 claims, . . . and
                               and actions
                                   actions to
                                           to the
                                              the extent
                                                  extent resulting
                                                         resulting from
                                                                   from any
                                                                        any breach,
                                                                            breach, violation
                                                                                    violation or
                                                                                              or


                                                                            ."
         nonperformance
         nonperformance of
                        of any
                           any covenant
                               covenant or
                                        or duty
                                           duty of
                                                of Subtenant
                                                   Subtenant hereunder.
                                                             hereunder. . . ."

                     49.
                     49.   Zillow
                           Zillow therefore
                                  therefore demands
                                            demands monetary
                                                    monetary compensation
                                                             compensation in an
                                                                          in an amount
                                                                                amount to
                                                                                       to be
                                                                                          be determined
                                                                                             determined


                                                                           attorneys'
         at trial,
         at trial, plus interest,
                   plus interest, costs,
                                  costs, disbursements
                                         disbursements of
                                                       of this
                                                          this action,
                                                               action, and
                                                                       and attorneys' fees
                                                                                      fees which
                                                                                           which are
                                                                                                 are


         recoverable
         recoverable by
                     by Zillow
                        Zillow from
                               from Capital
                                    Capital One pursuant
                                            One pursuant to
                                                         to Section
                                                            Section 22
                                                                    22 of
                                                                       of the
                                                                          the Sublease.
                                                                              Sublease.


                                      AS AND FOR
                                      AS AND    FOR A A THIRD
                                                         THIRD    CAUSE
                                                                  CAUSE    OF
                                                                           OF ACTION
                                                                               ACTION
                              (Breach
                              (Breach    of
                                         of the
                                            the Covenant
                                                Covenant    of Good
                                                            of Good  Faith
                                                                     Faith  and Fair
                                                                           and  Fair  Dealing)
                                                                                      Dealing)


                     50.
                     50.   Zillow
                           Zillow repeats
                                  repeats and
                                          and realleges
                                              realleges each and every
                                                        each and every allegation
                                                                       allegation contained
                                                                                  contained in
                                                                                            in Paragraphs
                                                                                               Paragraphs 11

         through
         through 49
                 49 as
                    as though
                       though fully
                              fully set forth
                                    set forth herein.
                                              herein.


                     51.
                     51.   Zillow
                           Zillow and
                                  and Capital
                                      Capital One
                                              One are
                                                  are parties
                                                      parties to
                                                              to the
                                                                 the Sublease
                                                                     Sublease agreement.
                                                                              agreement.


                     52.
                     52.   Zillow
                           Zillow performed all
                                  performed all of
                                                of its
                                                   its obligations
                                                       obligations under the
                                                                   under the Sublease.
                                                                             Sublease.


                     53.
                     53.   Capital
                           Capital One
                                   One breached
                                       breached the
                                                the implied
                                                    implied covenant
                                                            covenant of
                                                                     of good
                                                                        good faith
                                                                             faith and fair
                                                                                   and fair dealing
                                                                                            dealing with
                                                                                                    with


          respect to
          respect to the
                     the Sublease
                         Sublease by
                                  by engaging
                                     engaging in wrongful
                                              in wrongful activities
                                                          activities designed
                                                                     designed to
                                                                              to harm
                                                                                 harm Zillow's ability
                                                                                      Zillow's ability to
                                                                                                       to


          enjoy
          enjoy the
                the benefits
                    benefits of
                             of its
                                its bargain
                                    bargain with
                                            with Capital
                                                 Capital One
                                                         One including,
                                                             including, among
                                                                        among other
                                                                              other things,
                                                                                    things, purporting
                                                                                            purporting to
                                                                                                       to


         terminate
         terminate the
                   the Sublease
                       Sublease on
                                on the
                                   the basis
                                       basis that NDA rights
                                             that NDA rights documentation
                                                             documentation was not timely
                                                                           was not timely provided
                                                                                          provided by
                                                                                                   by


          Zillow
          Zillow to
                 to Capital
                    Capital One.
                            One.


                                                                                                    parties'
                     54.
                     54.   Given
                           Given the provisions
                                 the provisions of
                                                of Sections
                                                   Sections 5(a)(ii)
                                                            5(a)(ii) and 12
                                                                     and    of the
                                                                         12 of the Sublease
                                                                                   Sublease and
                                                                                            and the
                                                                                                the parties'


         actions
         actions in
                 in negotiating
                    negotiating the
                                the Consent
                                    Consent Letter's
                                            Letter's language
                                                     language weeks
                                                              weeks before
                                                                    before the
                                                                           the Sublease
                                                                               Sublease was
                                                                                        was finalized,
                                                                                            finalized,




                                                            11
                                                            11



                                                        13 of 17
                Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 15 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                                               PM
                        CLERK 07/21/2020 03:52 PK                                            INDEX NO. 653262/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 07/21/2020




          Capital
          Capital One
                  One is
                      is well
                         well aware
                              aware that
                                    that the
                                         the Consent
                                             Consent Letter
                                                     Letter serves
                                                            serves as
                                                                   as the
                                                                      the documentation
                                                                          documentation of
                                                                                        of Capital
                                                                                           Capital One's
                                                                                                   One's


         rights
         rights in the
                in the form
                       form Capital
                            Capital One
                                    One agreed
                                        agreed to accept.
                                               to accept.


                 55.
                 55.    The
                        The Consent
                            Consent Letter
                                    Letter was
                                           was delivered
                                               delivered to
                                                         to Capital
                                                            Capital One
                                                                    One on
                                                                        on January
                                                                           January 24,
                                                                                   24, 2020,
                                                                                       2020, just 18
                                                                                             just 18


          days
          days after
               after the
                     the Sublease
                         Sublease was
                                  was signed
                                      signed on January
                                             on January 6,
                                                        6, 2020,
                                                           2020, and well
                                                                 and well within
                                                                          within the
                                                                                 the 45 days Zillow
                                                                                     45 days Zillow had
                                                                                                    had to
                                                                                                        to


         timely
         timely provide
                provide the
                        the Landlord's
                            Landlord's Consent.
                                       Consent.


                 56.
                 56.    Under
                        Under the Sublease,
                              the Sublease, Zillow
                                            Zillow had
                                                   had 60
                                                       60 days
                                                          days to deliver
                                                               to deliver to Capital
                                                                          to Capital One
                                                                                     One documentation
                                                                                         documentation


          of
          of its NDA rights.
             its NDA rights. At no time
                             At no time did Capital
                                        did Capital One
                                                    One suggest
                                                        suggest that
                                                                that it
                                                                     it needed
                                                                        needed any other
                                                                               any other documentation
                                                                                         documentation


          from
          from Zillow
               Zillow other
                      other than
                            than the jointly negotiated
                                 the jointly negotiated Consent
                                                        Consent Letter
                                                                Letter which
                                                                       which itself
                                                                             itself was
                                                                                    was designed
                                                                                        designed to provide
                                                                                                 to provide


          Capital
          Capital One with
                  One with documentation
                           documentation of its rights
                                         of its rights in
                                                       in the
                                                          the form
                                                              form Capital
                                                                   Capital One
                                                                           One agreed
                                                                               agreed to accept
                                                                                      to accept as
                                                                                                as well
                                                                                                   well as
                                                                                                        as


         to document
         to document the
                     the Landlord's
                         Landlord's consent
                                    consent to
                                            to the
                                               the Sublease.
                                                   Sublease.


                 57.
                 57.    If
                        If Capital
                           Capital One
                                   One thought
                                       thought otherwise
                                               otherwise and
                                                         and believed
                                                             believed it
                                                                      it still
                                                                         still required
                                                                               required additional
                                                                                        additional rights
                                                                                                   rights


          documentation,
          documentation, then
                         then it
                              it acted
                                 acted in bad
                                       in bad faith
                                              faith in
                                                    in not
                                                       not providing
                                                           providing aa draft
                                                                        draft NDA rights
                                                                              NDA rights agreement
                                                                                         agreement or
                                                                                                   or


          otherwise
          otherwise simply
                    simply raising
                           raising the
                                   the issue
                                       issue of documentation
                                             of documentation of
                                                              of its NDA rights
                                                                 its NDA rights with
                                                                                with Zillow
                                                                                     Zillow when
                                                                                            when Zillow
                                                                                                 Zillow


         had
         had more
             more than
                  than adequate
                       adequate time
                                time to
                                     to arrange
                                        arrange for such
                                                for such documentation.
                                                         documentation.


                 58.
                 58.    Zillow
                        Zillow has
                               has been
                                   been damaged
                                        damaged by Capital
                                                by Capital One
                                                           One in an amount
                                                               in an amount to be determined
                                                                            to be determined at trial.
                                                                                             at trial.


                 59.
                 59.    Zillow
                        Zillow therefore
                               therefore demands
                                         demands monetary
                                                 monetary compensation
                                                          compensation in an amount
                                                                       in an amount to be determined
                                                                                    to be determined


                                                                           attorneys'
         at trial,
         at trial, plus interest,
                   plus interest, costs,
                                  costs, disbursements
                                         disbursements of
                                                       of this
                                                          this action,
                                                               action, and
                                                                       and attorneys' fees
                                                                                      fees which
                                                                                           which are
                                                                                                 are


         recoverable
         recoverable by
                     by Zillow
                        Zillow from
                               from Capital
                                    Capital One
                                            One pursuant
                                                pursuant to
                                                         to Section
                                                            Section 22
                                                                    22 of the Sublease.
                                                                       of the Sublease.


                                AS AND FOR
                                AS AND FOR A A FOURTH
                                                 FOURTH   CAUSE
                                                          CAUSE   OF
                                                                  OF ACTION
                                                                     ACTION
                                          (Declaratory
                                          (Declaratory  Judgment)
                                                        Judgment)


                 60.
                 60.    Zillow
                        Zillow repeats
                               repeats and
                                       and realleges
                                           realleges each and
                                                     each and every
                                                              every allegation
                                                                    allegation contained
                                                                               contained in
                                                                                         in Paragraphs
                                                                                            Paragraphs 11

         through
         through 59
                 59 as
                    as though
                       though fully
                              fully set forth
                                    set forth herein.
                                              herein.


                 61.
                 61.    Zillow
                        Zillow and
                               and Capital
                                   Capital One
                                           One are
                                               are parties
                                                   parties to
                                                           to the
                                                              the Sublease
                                                                  Sublease agreement.
                                                                           agreement.




                                                           12
                                                           12



                                                        14 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 16 of 18

PILED:
 FILED: NEW
(FILED: NEW YORK COUNTY CLERK
            YORK COUNTY                        PM
                        CLERK 07/21/2020 03:52 PK
                                               PM                                             INDEX NO. 653262/2020

NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 07/21/2020




                 62.
                 62.     Zillow
                         Zillow asserts
                                asserts that
                                        that the
                                             the Consent
                                                 Consent Letter
                                                         Letter timely
                                                                timely delivered
                                                                       delivered to
                                                                                 to Capital
                                                                                    Capital One
                                                                                            One on
                                                                                                on January
                                                                                                   January


         24,
         24, 2020
             2020 provided
                  provided Capital
                           Capital One
                                   One with
                                       with documentation
                                            documentation of
                                                          of its
                                                             its rights
                                                                 rights in
                                                                        in the
                                                                           the form
                                                                               form and
                                                                                    and substance
                                                                                        substance


          Capital
          Capital One
                  One agreed
                      agreed to
                             to accept.
                                accept.


                 63.
                 63.     Capital
                         Capital One
                                 One asserts
                                     asserts that
                                             that the
                                                  the Consent
                                                      Consent Letter
                                                              Letter delivered
                                                                     delivered to
                                                                               to Capital
                                                                                  Capital One
                                                                                          One on
                                                                                              on January
                                                                                                 January


         24,
         24, 2020
             2020 did
                  did not
                      not meet
                          meet Zillow's obligations
                               Zillow's obligations under
                                                    under Section
                                                          Section 5(a)(ii)
                                                                  5(a)(ii) of
                                                                           of the
                                                                              the Sublease
                                                                                  Sublease to timely
                                                                                           to timely


          deliver
          deliver to Capital
                  to Capital One
                             One documentation
                                 documentation of
                                               of its NDA rights
                                                  its NDA rights such
                                                                 such that it may
                                                                      that it     justifiably terminate
                                                                              may justifiably terminate the
                                                                                                        the


          Sublease.
          Sublease.


                 64.
                 64.     If
                         If the
                            the Sublease
                                Sublease is
                                         is not
                                            not terminated,
                                                terminated, then,
                                                            then, at a minimum,
                                                                  at a minimum, Capital
                                                                                Capital One's
                                                                                        One's first
                                                                                              first Base
                                                                                                    Base


         Rent
         Rent payment
              payment of
                      of $350,233.33
                         $350,233.33 is due to
                                     is due to be paid to
                                               be paid to Zillow
                                                          Zillow on
                                                                 on August
                                                                    August 1,
                                                                           1, 2020.
                                                                              2020.


                 65.
                 65.     By
                         By reason
                            reason of the
                                   of the foregoing,
                                          foregoing, an actual
                                                     an actual and justiciable controversy
                                                               and justiciable controversy exists
                                                                                           exists between
                                                                                                  between


          Zillow
          Zillow and
                 and Capital
                     Capital One.
                             One.


                 66.
                 66.     Zillow
                         Zillow therefore
                                therefore seeks
                                          seeks a declaratory
                                                  declaratory judgment that
                                                              judgment that (a)
                                                                            (a) the
                                                                                the Consent
                                                                                    Consent Letter
                                                                                            Letter meets
                                                                                                   meets


          Zillow's
          Zillow's obligations
                   obligations under
                               under Sections
                                     Sections 5(a)(ii)
                                              5(a)(ii) and
                                                       and 12
                                                           12 of
                                                              of the
                                                                 the Sublease
                                                                     Sublease given
                                                                              given Capital
                                                                                    Capital One's
                                                                                            One's


         agreement
         agreement to
                   to accept
                      accept documentation
                             documentation of
                                           of its NDA rights
                                              its NDA        in the
                                                      rights in the form
                                                                    form and
                                                                         and substance
                                                                             substance of
                                                                                       of the
                                                                                          the Consent
                                                                                              Consent


          Letter;
          Letter; (b)
                  (b) Capital
                      Capital One
                              One is not justified
                                  is not justified in
                                                   in terminating,
                                                      terminating, and
                                                                   and has not terminated,
                                                                       has not terminated, the
                                                                                           the Sublease;
                                                                                               Sublease; (c)
                                                                                                         (c)


          Capital
          Capital One
                  One remains
                      remains obligated
                              obligated to
                                        to Zillow
                                           Zillow under
                                                  under the
                                                        the Sublease
                                                            Sublease including,
                                                                     including, but
                                                                                but not
                                                                                    not limited
                                                                                        limited to,
                                                                                                to,


         beginning
         beginning to pay rent
                   to pay rent due
                               due under
                                   under the
                                         the Sublease
                                             Sublease as of
                                                      as of August
                                                            August 1,
                                                                   1, 2020;
                                                                      2020; and
                                                                            and (d)
                                                                                (d) Zillow
                                                                                    Zillow is entitled
                                                                                           is entitled to
                                                                                                       to


                                                                           attorneys'
         recover
         recover from
                 from Capital
                      Capital One
                              One costs,
                                  costs, disbursements
                                         disbursements of this
                                                       of this action,
                                                               action, and
                                                                       and attorneys' fees
                                                                                      fees which
                                                                                           which are
                                                                                                 are


         recoverable
         recoverable by
                     by Zillow
                        Zillow from
                               from Capital
                                    Capital One pursuant
                                            One pursuant to
                                                         to Section
                                                            Section 22
                                                                    22 of
                                                                       of the
                                                                          the Sublease.
                                                                              Sublease.


                                 AS AND FOR
                                 AS AND FOR A    A FIFTH
                                                    FIFTH     CAUSE
                                                              CAUSE    OF
                                                                       OF ACTION
                                                                           ACTION
                                        (Attorneys'
                                        (Attorneys'      Fees   and Costs)
                                                          Fees and  Costs)


                 67.
                 67.     Zillow
                         Zillow repeats
                                repeats and
                                        and realleges
                                            realleges each
                                                      each and
                                                           and every
                                                               every allegation
                                                                     allegation contained
                                                                                contained in
                                                                                          in Paragraphs
                                                                                             Paragraphs 11

         through
         through 66
                 66 as
                    as though
                       though fully
                              fully set forth
                                    set forth herein.
                                              herein.


                 68.
                 68.     Zillow
                         Zillow and
                                and Capital
                                    Capital One
                                            One are
                                                are parties
                                                    parties to
                                                            to the
                                                               the Sublease
                                                                   Sublease agreement.
                                                                            agreement.




                                                           13
                                                           13



                                                        15 of 17
                 Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 17 of 18

 FILED: NEW YORK COUNTY CLERK 07/21/2020 03:52 PK
(FILED:                                        PM                                              INDEX NO. 653262/2020
                                               PM
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 07/21/2020




                 69.
                 69.     Zillow
                         Zillow performed all
                                performed all of
                                              of its
                                                 its obligations
                                                     obligations under
                                                                 under the
                                                                       the Sublease.
                                                                           Sublease.


                 70.
                 70.     Capital
                         Capital One
                                 One breached
                                     breached the Sublease
                                              the Sublease by
                                                           by unjustifiably
                                                              unjustifiably purporting
                                                                            purporting to
                                                                                       to terminate
                                                                                          terminate and
                                                                                                    and


         anticipatorily
         anticipatorily repudiating
                        repudiating the
                                    the Sublease
                                        Sublease in
                                                 in contravention
                                                    contravention of
                                                                  of the
                                                                     the Sublease's
                                                                         Sublease's terms.
                                                                                    terms.


                 71.
                 71.     Section
                         Section 22
                                 22 of
                                    of the
                                       the Sublease
                                           Sublease provides
                                                    provides that
                                                             that Capital
                                                                  Capital One
                                                                          One "shall
                                                                              "shall indemnify
                                                                                     indemnify

                                                                                       attorneys'
          Sublandlord
          Sublandlord . . . from
                            from and
                                 and against
                                     against all costs,
                                             all costs, expenses
                                                        expenses (including
                                                                 (including reasonable
                                                                            reasonable attorneys' fees),
                                                                                                  fees), ...

          suits,
          suits, claims,
                 claims, . . . and
                               and actions
                                   actions to
                                           to the
                                              the extent
                                                  extent resulting
                                                         resulting from
                                                                   from any
                                                                        any breach,
                                                                            breach, violation
                                                                                    violation or
                                                                                              or


                                                                            ."
         nonperformance
         nonperformance of any covenant
                        of any covenant or
                                        or duty
                                           duty of
                                                of Subtenant
                                                   Subtenant hereunder.
                                                             hereunder. . . ."
                                                      attorneys'
                 72.
                 72.     Zillow
                         Zillow therefore
                                therefore demands
                                          demands its
                                                  its attorneys' fees
                                                                 fees incurred
                                                                      incurred in
                                                                               in an
                                                                                  an amount
                                                                                     amount to
                                                                                            to be
                                                                                               be


          determined
          determined at
                     at trial,
                        trial, plus
                               plus interest,
                                    interest, costs,
                                              costs, and
                                                     and disbursements
                                                         disbursements of
                                                                       of this
                                                                          this action,
                                                                               action, which
                                                                                       which are
                                                                                             are recoverable
                                                                                                 recoverable


         by
         by Zillow
            Zillow from
                   from Capital
                        Capital One
                                One pursuant
                                    pursuant to
                                             to Section
                                                Section 22
                                                        22 of
                                                           of the
                                                              the Sublease.
                                                                  Sublease.


                 WHEREFORE,
                 WHEREFORE, Plaintiff
                            Plaintiff respectfully
                                      respectfully requests
                                                   requests the
                                                            the entry
                                                                entry of
                                                                      of a judgment:
                                                                           judgment:

                 a)
                 a)      On
                         On the
                            the first
                                first cause
                                      cause of
                                            of action,
                                               action, for
                                                       for specific
                                                           specific performance of
                                                                    performance of the
                                                                                   the Sublease;
                                                                                       Sublease;


                 b)
                 b)      On the second
                         On the second cause
                                       cause of
                                             of action,
                                                action, for
                                                        for monetary
                                                            monetary compensation
                                                                     compensation in
                                                                                  in an
                                                                                     an amount
                                                                                        amount to
                                                                                               to be
                                                                                                  be


          determined
          determined at trial;
                     at trial;


                 c)
                 c)      On
                         On the
                            the third
                                third cause
                                      cause of action,
                                            of action, for
                                                       for monetary
                                                           monetary compensation
                                                                    compensation in an
                                                                                 in an amount
                                                                                       amount to
                                                                                              to be
                                                                                                 be


          determined
          determined at trial;
                     at trial;


                 d)
                 d)      On the fourth
                         On the fourth cause
                                       cause of
                                             of action,
                                                action, aa declaration
                                                           declaration that
                                                                       that (a) the
                                                                            (a) the Consent
                                                                                    Consent Letter
                                                                                            Letter meets
                                                                                                   meets


          Zillow's
          Zillow's obligations
                   obligations under
                               under Sections
                                     Sections 5(a)(ii)
                                              5(a)(ii) and
                                                       and 12
                                                           12 of
                                                              of the
                                                                 the Sublease
                                                                     Sublease given
                                                                              given Capital
                                                                                    Capital One's
                                                                                            One's


         agreement
         agreement to
                   to accept
                      accept documentation
                             documentation of
                                           of its NDA rights
                                              its NDA        in the
                                                      rights in the form
                                                                    form and
                                                                         and substance
                                                                             substance of
                                                                                       of the
                                                                                          the Consent
                                                                                              Consent


          Letter;
          Letter; (b)
                  (b) Capital
                      Capital One
                              One is
                                  is not justified in
                                     not justified in terminating,
                                                      terminating, and
                                                                   and has not terminated,
                                                                       has not terminated, the
                                                                                           the Sublease;
                                                                                               Sublease; (c)
                                                                                                         (c)


          Capital
          Capital One
                  One remains
                      remains obligated
                              obligated to
                                        to Zillow
                                           Zillow under
                                                  under the
                                                        the Sublease
                                                            Sublease including,
                                                                     including, but
                                                                                but not
                                                                                    not limited
                                                                                        limited to,
                                                                                                to,


         beginning
         beginning to pay rent
                   to pay rent due
                               due under
                                   under the
                                         the Sublease
                                             Sublease as of
                                                      as of August
                                                            August 1,
                                                                   1, 2020;
                                                                      2020; and
                                                                            and (d)
                                                                                (d) Zillow
                                                                                    Zillow is
                                                                                           is entitled
                                                                                              entitled to
                                                                                                       to




                                                          14
                                                          14



                                                      16 of 17
                  Case 1:20-cv-06624 Document 1-1 Filed 08/19/20 Page 18 of 18

 FILED: NEW YORK COUNTY CLERK 07/21/2020 03:52 PK
                                               PM                                                 INDEX NO. 653262/2020
(FILED:                                        PM
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 07/21/2020




                                                                           attorneys'
         recover
         recover from
                 from Capital
                      Capital One
                              One costs,
                                  costs, disbursements
                                         disbursements of
                                                       of this
                                                          this action,
                                                               action, and
                                                                       and attorneys' fees
                                                                                      fees which
                                                                                           which are
                                                                                                 are


         recoverable
         recoverable by
                     by Zillow
                        Zillow from
                               from Capital
                                    Capital One
                                            One pursuant
                                                pursuant to
                                                         to Section
                                                            Section 22 of the
                                                                    22 of the Sublease;
                                                                              Sublease;

                                                          attorneys'
                  e)
                  e)        On
                            On the
                               the fifth
                                   fifth cause
                                         cause of
                                               of action,
                                                  action, attorneys' fees
                                                                     fees incurred
                                                                          incurred in
                                                                                   in an
                                                                                      an amount
                                                                                         amount to
                                                                                                to be
                                                                                                   be


          determined
          determined at
                     at trial,
                        trial, plus
                               plus interest,
                                    interest, costs,
                                              costs, and disbursements
                                                     and disbursements of
                                                                       of this
                                                                          this action,
                                                                               action, which
                                                                                       which are recoverable
                                                                                             are recoverable


         by
         by Zillow
            Zillow from
                   from Capital
                        Capital One pursuant
                                One pursuant to
                                             to Section
                                                Section 22 of
                                                        22 of the
                                                              the Sublease;
                                                                  Sublease;

                                                                               attorneys'
                  f)
                  f)        Interest,
                            Interest, costs,
                                      costs, disbursements
                                             disbursements of
                                                           of this
                                                              this action,
                                                                   action, and
                                                                           and attorneys' fees,
                                                                                          fees, which
                                                                                                which are
                                                                                                      are


         recoverable
         recoverable by
                     by Zillow
                        Zillow from
                               from Capital
                                    Capital One
                                            One pursuant
                                                pursuant to
                                                         to Section
                                                            Section 22
                                                                    22 of the Sublease;
                                                                       of the Sublease; and
                                                                                        and



                  g)
                  g)        Awarding
                            Awarding such
                                     such other
                                          other and
                                                and further
                                                    further relief
                                                            relief as
                                                                   as this
                                                                      this Court
                                                                           Court may
                                                                                 may deem      and proper.
                                                                                          just and
                                                                                     deem just     proper.


         Dated:
         Dated:        New York,
                       New   York,    New
                                      New York
                                          York
                       July
                       July 21,
                            21, 2020
                                  2020
                                                           BROWN RUDNICK
                                                           BROWN RUDNICK LLP
                                                                         LLP




                                                           Is!
                                                           /s/ David
                                                           /s/ David       IJ.
                                                                            J. Molton
                                                                               Molton
                                                           David
                                                           David      J.
                                                                      J. Molton
                                                                          Molton
                                                           Thomas
                                                           Thomas         J.
                                                                          J. Regan
                                                                              Regan

                                                           D. Cameron
                                                           D.  Cameron           Moxley
                                                                                 Moxley
                                                           Seven
                                                           Seven      Times
                                                                      Times       Square
                                                                                  Square
                                                           New
                                                           New York,
                                                                   York,       New
                                                                               New York
                                                                                      York     10036
                                                                                               10036
                                                           Telephone:
                                                           Telephone:           (212)
                                                                                (212)    209-4800
                                                                                         209-4800
                                                           Facsimile:
                                                           Facsimile:          (212)
                                                                               (212)    209-4801
                                                                                        209-4801
                                                           Email:
                                                           Email:       dmolton@brownrudnick.com
                                                                         dmolton@brownrudnick.com
                                                           Email:
                                                           Email:      tregan@brownrudnick.com
                                                                       tregan@brownrudnick.com
                                                           Email:
                                                           Email:       cmoxley@brownrudnick.corn
                                                                         cmoxley@brownrudnick.com
                                                                         cmoxley@brownrudnick.com


                                                           Counsel
                                                           Counsel for Plaintiff
                                                                   for Plaintiff




                                                            15
                                                            15



                                                        17 of 17
